DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Invention I (Claims 1-18) in the reply filed on 07/13/2022 is acknowledged.
	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al., hereinafter ‘Payne’ (US 20090064415 A1).
In regards to Claim 1, Payne teaches: A patient transport system (1 – Fig. 1) comprising: a stretcher assembly (20 – Fig. 1); and an onboard electrical power supply system (10 – Fig. 1).

In regards to Claim 2, Payne teaches: The patient transport system of claim 1, wherein the onboard electrical power supply system (10 – Fig. 1) is removably attachable to the stretcher assembly (Fig. 2 and Para 0038).

In regards to Claim 3, Payne teaches: The patient transport system of claim 1, wherein the onboard electrical power supply system (10 – Fig. 1) is comprised of an inverter (201 – Fig. 16, Para 0064 – ‘power inverter and charger 201’), a battery pack (203 – Fig. 16, Para 0064 – ‘battery source’), a power strip (Para 0064 – ‘power strip’), and a charging port (201 – Fig. 16, Para 0064 - ‘power inverter and charger 201’).

In regards to Claim 4, Payne teaches: The patient transport system of claim 3, wherein the inverter is in electrical communication with the battery pack and the power strip (Fig. 16 and Para 0064 – ‘The inverter 201 includes DC battery hookup ports 206, 207.’).

In regards to Claim 5, Payne teaches: The patient transport system of claim 3, wherein the battery pack (203 – Fig. 16, Para 0064) is rechargeable and is in electrical communication with the charging port (Para 0064 – ‘the battery source 203 includes two 12-volt rechargeable batteries 203a, 203b’).

In regards to Claim 6, Payne teaches: The patient transport system of claim 1 further comprising at least one medical device (11 – Fig. 1) requiring electrical power to operate (Para 0037 – ‘The side rails 11 may include powered siderail devices that are powered by the power system 2.’, see note #1 below).
Note #1: It is understood that the peripheral support system (10) includes the self-contained power system (2) as stated in Para 0036 of Payne. As such, the power system (2) is integral to the system (10).

In regards to Claim 7, Payne teaches: The patient transport system of claim 6, wherein the at least one medical device (11 – Fig. 1) is powered by the onboard electrical power supply system (10 – Fig. 1, see note #1 above).

In regards to Claim 8, Payne teaches: The patient transport system of claim 3, wherein the power strip is comprised of a plurality of electrical outlets (Para 0064 – ‘power strip which may include wider-spaced receptacles that allow plug-in of transformers often used to step down the power in highly-sensitive medical equipment and other electronics’).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-10 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 20090064415 A1) in view of Gallant et al., hereinafter ‘Gallant’ (US 6360389 B1).
In regards to Claim 9, Payne teaches: The patient transport system of claim 1, but does not teach, wherein the stretcher assembly is comprised of an electrically powered drive assembly.
Gallant teaches: wherein the stretcher assembly is comprised of an electrically powered drive assembly (Col 2 Lines 28-29).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.
Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

In regards to Claim 10, Payne teaches: The patient transport system of claim 9, but does not teach, wherein the electrically powered drive assembly receives electrical power from the onboard electrical power supply system.
Gallant teaches: wherein the electrically powered drive assembly (Col 2 Lines 28-29) receives electrical power from the onboard electrical power supply system (Col 4 Lines 3-15, see note #2 below).
Note #2: The art of Gallant states the following: “The care cart further includes means for coupling the electrical and gas supply outlets on the care cart to electrical and gas supplies separate from the care cart when the care cart is in a hospital room. The coupling means automatically switches to use of the on-board battery and gas supply to provide an uninterrupted gas and electrical supply during transport when the cart is disconnected from the electrical and gas supplies separate from the care cart for transport.” Therefore, the coupling capabilities is able to provide an electrical supply from the onboard electrical power supply system to the cart during transport. It its reminded, that during transport a power assist drive mechanism can be included on the care cart.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.
Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
In regards to Claim 11, Payne teaches: A transport system (1 – Fig. 1) for transporting a patient (Abstract and Fig. 1) and comprising: a stretcher assembly (20 – Fig. 1) and an onboard electrical power supply system (10 – Fig. 1) removably attached to the stretcher assembly (10 removably attaches from 20 – Fig. 2, Para 0038). Payne does not teach, comprised of an electrically powered drive assembly (2 – Fig. 1);
	Gallant teaches: comprised of an electrically powered drive assembly (2 – Fig. 1);
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.
Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

In regards to Claim 12, Payne teaches: The transport system of claim 11, wherein the onboard electrical power supply system (10 – Fig. 1) is comprised of an inverter (201 – Fig. 16, Para 0064 – ‘power inverter and charger 201’), a battery pack (203 – Fig. 16, Para 0064 – ‘battery source’), a power strip (Para 0064 – ‘power strip’), and a charging port (201 – Fig. 16, Para 0064 - ‘power inverter and charger 201’).

In regards to Claim 13, Payne teaches: The transport system of claim 12, wherein the inverter is in electrical communication with the battery pack and the power strip (Fig. 16 and Para 0064 – ‘The inverter 201 includes DC battery hookup ports 206, 207.’).

In regards to Claim 14, Payne teaches: The transport system of claim 12, wherein the battery pack (203 – Fig. 16, Para 0064) is rechargeable and is in electrical communication with the charging port (Para 0064 – ‘the battery source 203 includes two 12-volt rechargeable batteries 203a, 203b’).

In regards to Claim 15, Payne teaches: The transport system of claim 11 further comprising at least one medical device (11 – Fig. 1) requiring electrical power to operate (Para 0037 – ‘The side rails 11 may include powered siderail devices that are powered by the power system 2.’, see note #1 above).

In regards to Claim 16, Payne teaches: The transport system of claim 15, wherein the at least one medical device (11 – Fig. 1) is powered by the onboard electrical power supply system (10 – Fig. 1, see note #1 above).

In regards to Claim 17, Payne teaches: The transport system of claim 12, wherein the power strip is comprised of a plurality of electrical outlets (Para 0064 – ‘power strip which may include wider-spaced receptacles that allow plug-in of transformers often used to step down the power in highly-sensitive medical equipment and other electronics’).

In regards to Claim 18, Payne teaches: The transport system of claim 11, but does not teach, wherein the electrically powered drive assembly is powered by the onboard electrical power supply system.
Gallant teaches: wherein the electrically powered drive assembly (Col 2 Lines 28-29) is powered by the onboard electrical power supply system (Col 4 Lines 3-15, see note #2 above).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.
Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/24/2022